DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first source/drain contact and the second source/drain contact each extend partially through the first dielectric layer of the tri-layer ILD layer, the first source/drain contact  and the second source/drain contact each extend entirely through the second dielectric layer of the tri-layer ILD layer, and the first source/drain contact and the second source/drain contact each extend partially through the third dielectric of the tri-layer ILD layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “wherein the first source/drain contact and each extend partially through the first dielectric layer of the tri-layer ILD layer, the first source/drain contact and the second source/drain contact each extend entirely through the second dielectric layer of the tri-layer ILD layer, and the first source/drain contact and the second source/drain contact each extend partially through the third dielectric of the tri-layer ILD layer.  There is no support in the original disclosure for this recitation.  If anything, the first and second source/drain contacts (item 260) extend entirely through the first/lower and second/middle dielectric layers (items 270’ and 272’) and partially through third/top/upper dielectric layer (item 274’).  Claims 22-25 inherit these deficiencies due to their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liaw (US 2016/0284712 A1 now US 9,646,973 B2).
	In regards to claim 1, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses a semiconductor device (Fig. 24A), comprising: an isolation structure (item 100) disposed over a substrate (item 60); a fin (items 72, 72 plus a portion of 82) extending from the substrate (item 60) and through the isolation structure (item 100); a gate structure (item 104) disposed over a channel region (item 72) of the fin (items 72, 72 plus a portion of 82), such that the gate structure (item 104) traverses source/drain regions (items 82, 110, 90, 114) of the fin (item 72); a device-level interlayer dielectric (ILD) layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140) of a multi-layer interconnect structure (items 106 plus 118 plus 124 plus 134 plus 140 plus 126 plus 130 plus 128 plus 132 plus 138 plus 142 plus 144) disposed over the substrate (item 60) and the isolation structure (item 100); wherein the device-level ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140) includes: a first dielectric layer (item 106), a second dielectric layer (item 118) disposed over the first dielectric layer (item 106), and a third dielectric layer (item 124) disposed over the second dielectric layer (item 118), wherein a material of the third dielectric layer (items 124, paragraph 47) is different than a material of the second dielectric layer (item 118, paragraph 44) and a material of the first dielectric layer (item 106, paragraphs 39); a gate contact (items 130, 132) to the gate structure (item 104) disposed in the device-level ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140); and a source/drain contact (items 122, 122 plus 128 or 126) to one of the source/drain regions (items 82, 110, 90, 114), wherein the source/drain contact (items 122, 122 plus 128 or 126) is disposed in the device-level ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140), and the first dielectric layer (item 106), the second dielectric layer (item 118), and the third dielectric layer (item 124) of the (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140) each cover a respective portion of a sidewall of the source/drain contact (items 122, 122 plus 128 or 126).
	In regards to claim 2, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses wherein a material of the second dielectric layer (item 118, paragraph 44) is different than a material of the first dielectric layer (item 106, paragraph 39). 
	In regards to claim 6, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses wherein the semiconductor device further comprises a source/drain hard mask (item 134) disposed over the source/drain contact (items 122, 122 plus 128 or 126), wherein the material of the third dielectric layer of the device-level ILD layer (item 124, paragraph 47) is different than a material of the source/drain hard mask (item 134, paragraph 50).  
	In regards to claim 21, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses a semiconductor device (Figs. 24A-24C), comprising: a first source/drain contact (items 122, 122 plus 128 or 126) to a first source/drain (items 82, 110, 90, 122); a second source/drain contact (items 122, 122 plus 128 or 126) to a second source/drain (items 82, 110, 90, 122); and a tri-layer interlayer dielectric (ILD) layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140) between the first source/drain contact (items 122 or 122 plus 128) and the second source/drain contact (items 122 or 122 plus 128), wherein the tri-layer ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140) includes: a first dielectric layer (item 106), a second dielectric layer (item 118) disposed over the first dielectric layer (item 106), and a third dielectric layer (item 124) disposed over the second dielectric layer (item 118), and wherein the first dielectric layer (item 106) has a (item 118) has a second etch rate to the etchant, and the third dielectric layer (item 124) has a third etch rate to the etchant, wherein the first etch rate, the second etch rate, and the third etch rate are different (paragraphs 36, 39, 44, 47); wherein the first source/drain contact (items 122, 122 plus 128 or 126) and the second source/drain contact (items 122, 122 plus 128 or 126) each extend partially through the first dielectric layer (item 106) of the tri-layer ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140), the first source/drain contact (items 122, 122 plus 128 or 126) and the second source/drain contact (items 122, 122 plus 128 or 126) each extend entirely through the second dielectric layer (item 118) of the tri-layer ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140), and the first source/drain contact (items 122, 122 plus 128 or 126) and the second source/drain contact (items 122, 122 plus 128 or 126) each extend partially through the third dielectric (item 124) of the tri-layer ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140).
	In regards to claim 23, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses further comprising a fourth dielectric layer (item 124 or 134) disposed over the first source/drain contact (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140) and the second source/drain contact (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140), wherein the fourth dielectric layer (item 134) has a fourth etch rate to the etchant and the fourth etch rate is different than the third etch rate. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2016/0284712 A1 now US 9,646,973 B2) in view of Wu et al. (Wu) (US 2018/0151740 A1 now US 10,020,401 B2).
	In regards to claim 22, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses wherein the first dielectric layer (item 106) has a first thickness, the second dielectric layer (item 118) has a second thickness, and the third dielectric layer (item 124) has a third thickness, but does not specifically disclose wherein the third thickness is greater than the first thickness and the second thickness is greater than the first thickness.
	Wu (Fig. 2 and associated text) discloses wherein the first dielectric layer (item 226) has a first thickness (item 232), the second dielectric layer (item 228) has a second thickness (item 234), and the third dielectric layer (item 230) has a third thickness (item 236), wherein the third thickness (item 236) is greater than the first thickness (item 232) and the second thickness (item 234) is greater than the first thickness (item 232).
(paragraph 21) and parasitic capacitance/resistance.
Claims 1-4, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (Jagannathan) (US 2013/0221441 A1) in view of Liaw (US 2016/0284712 A1 now US 9,646,973 B2). 
	In regards to claim 1, Jagannathan (Fig. 10 and associated text) discloses a semiconductor device (Fig. 10), comprising: an isolation structure (item 20) disposed over a substrate (item 10); a fin (fins in items 12A, 12B, 12C) disposed over the substrate (item 10) and through the isolation structure (item 20); a gate structure (items 230A plus 52A, 230B plus 52B, 230C plus 52C) disposed over a channel region (shown, but not labeled, paragraph 66, area under items 230A, 230B, 230C) of the fin (fins in items 12A, 12B, 12C), such that the gate structure (items 230A plus 52A, 230B plus 52B, 230C plus 52C) traverses source/drain regions (items 16A, 16B, 16C plus) of the fin (fins in items 12A, 12B, 12C); a device-level interlayer dielectric (ILD) layer (items 60 plus 70) of a multi-layer interconnect structure (items 60 plus 70 plus 66A plus 66B plus 66C) disposed over the substrate (item 10) and the isolation structure (item 20); wherein the device-level ILD layer (items 60 plus 70) includes: a first dielectric layer (item 60), a second dielectric layer (item 70) disposed over the first dielectric layer (items 60); a gate contact (items 68A-68C) to the gate structure (items 230A plus 52A, 230B plus 52B, 230C plus 52C), wherein the gate contact (items 68A-68C) is disposed in the device-level ILD layer (items 60 plus 70); and a source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) to one of the source/drain regions (items 16A, 16B, 16C), wherein the source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) is disposed in the device-level ILD layer (items 60 plus 70), but does not specifically disclose a third dielectric over the second dielectric layer; wherein a material of the third dielectric layer is different than a material of the second dielectric layer, and a material of the first dielectric layer; and the first dielectric layer, the second dielectric layer, and the third dielectric layer of the device-layer ILD each cover a respective portion of a sidewall of the source/drain contact.
	In regards to claim 1, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses a third dielectric layer (item 124) disposed over the second dielectric layer (item 118), wherein a material of the third dielectric layer (items 124, paragraph 47) is different than a material of the second dielectric layer (item 118, paragraph 44) and a material of the first dielectric layer (item 106, paragraph 39); and the first dielectric layer (item 106), the second dielectric layer (item 118), and the third dielectric layer (item 124) of the device-level ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140) each cover a respective portion of a sidewall of the source/drain contact (items 122, 122 plus 128 or 126).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan with the teachings of Liaw for the purpose of insulation and having ILD layers with various dielectric constants.
	In regards to claim 2, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses wherein a material of the second dielectric layer (item 118, paragraph 44) is different than a material of the first dielectric layer (item 106, paragraph 39). 

	In regards to claim 3, Jagannathan (Fig. 10 and associated text) discloses wherein: the gate structure (items 230A plus 52A, 230B plus 52B, 230C plus 52C) includes a gate electrode (items 230A, 230B, 230C) and spacers(items 52A, 52B, 52C) disposed along sidewalls of the gate electrode (items 230A, 230B, 230C), the material of the third dielectric layer (item 70) of the device-level ILD layer (items 20 plus 60 plus 70 or 60 plus 70) is different than a material of the source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C).  Jagannathan as modified by Liao does not specifically disclose the material of the third dielectric layer of the device-level ILD layer is different than a material of the spacers.
	It would have been obvious to modify the invention to include a third dielectric layer different than the material of the spacers for the purpose etch selectivity and protection, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).   
	In regards to claim 4, Jagannathan (Fig. 10 and associated text) discloses wherein: a top surface of the second dielectric layer (item 60) of the device-level ILD layer is below a top surface of the spacers (items 52A, 52B, 52C) of the gate structure (items 230A plus 52A, 230B plus 52B, 230C plus 52C); and a top surface of the of the third dielectric layer (item 70) of the device-level ILD layer is above a top surface of the spacers (items 52A, 52B, 52C) of the gate structure (items 230A plus 52A, 230B plus 52B, 230C plus 52C). 
	In regards to claim 21, Jagannathan (Fig. 10 and associated text) discloses a semiconductor device (Fig. 10), comprising: a first source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) to a first source/drain (items 16A, 16B, 16C); a second source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) to a second source/drain ((items 16A, 16B, 16C); and a tri-layer interlayer dielectric (ILD) layer (items 20 plus 60 plus 70) between the first source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) and the second source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C), wherein the tri-layer ILD layer (items 20 plus 60 plus 70 or 60 plus 70) includes: a first dielectric layer (items 20 or 60), a second dielectric layer (items 60 or 70) disposed over the first dielectric layer (item 20), and a third dielectric layer (items 70) disposed over the second dielectric layer (items 60), and but does not specifically disclose wherein the first dielectric layer has a first etch rate to an etchant, the second dielectric layer has a second etch rate to the etchant, and the third dielectric layer has a third etch rate to the etchant, wherein the first etch rate, the second etch rate, and the third etch rate are different; wherein the first source/drain contact and the second source/drain contact each extend partially through the first dielectric layer of the tri-layer ILD layer, the first source/drain contact  and the second source/drain contact each extend entirely through the second dielectric layer of the tri-layer ILD layer, and the first source/drain contact and the second source/drain contact each extend partially through the third dielectric of the tri-layer ILD layer.

	In regards to claim 21, Liaw (Figs. 7, 23, 24A-24C and associated text) discloses wherein the first dielectric layer (item 106) has a first etch rate to an etchant, the second (item 118) has a second etch rate to the etchant, and the third dielectric layer (item 124) has a third etch rate to the etchant, wherein the first etch rate, the second etch rate, and the third etch rate are different (paragraphs 36, 39, 44, 47); wherein the first source/drain contact (items 122, 122 plus 128 or 126) and the second source/drain contact (items 122, 122 plus 128 or 126) each extend partially through the first dielectric layer (item 106) of the tri-layer ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140), the first source/drain contact (items 122, 122 plus 128 or 126) and the second source/drain contact (items 122, 122 plus 128 or 126) each extend entirely through the second dielectric layer (item 118) of the tri-layer ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140), and the first source/drain contact (items 122, 122 plus 128 or 126) and the second source/drain contact (items 122, 122 plus 128 or 126) each extend partially through the third dielectric (item 124) of the tri-layer ILD layer (items 106 plus 118 plus 124 plus 134 plus 140 or 106 plus 118 plus 124 plus 134 plus 140).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan with the teachings of Liaw for the purpose of insulation, etch selectivity and having ILD layers with various dielectric constants.
	In regards to claim 24, Jagannathan (Fig. 10 and associated text) discloses wherein: the first source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) and the second source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) cover an entirety of a first sidewall and a second sidewall, respectively, of the first dielectric layer (items 60 or 70); the first source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) and the second source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) cover an (items 60 or 70); and the first source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) and the second source/drain contact (items 66A plus 46A, 66B plus 46B, 66C plus 46C) cover a portion of a first sidewall and a second sidewall, respectively, of the third dielectric layer (item 20).
Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (Jagannathan) (US 2013/0221441 A1) in view of Liaw (US 2016/0284712 A1 now US 9,646,973 B2) as applied claims 1-4, 21 and 24 above and further in view of Wu et al. (US 2018/0151740 A1 now US 10,020,401 B2).
	In regards to claim 5, Jagannathan as modified by Liaw does not specifically disclose wherein a thickness ratio of the first dielectric layer to the second dielectric layer is about 10% to about 250%, a thickness ratio of the first dielectric layer to the third dielectric layer is about 10% to about 250%, and a thickness ratio of the second dielectric layer to the third dielectric layer is about 30% to about 300%. 
	Wu (paragraph 16, Fig. 2 and associated text) discloses wherein a thickness ratio of the first dielectric layer to the second dielectric layer is about 10% to about 250% (paragraph 16, larger than about 0.125 or 12.5%), and the importance of the various thicknesses of the dielectric layers which make up the ILD and ratio relationship between the thicknesses of the various dielectric layers. 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan as modified by Liaw with the (paragraph 16, 21). 
In regards to claim 22, Jagannathan (Fig. 10 and associated text) discloses wherein the first dielectric layer (item 20) has a first thickness, the second dielectric layer (items 60) has a second thickness, and the third dielectric layer (item 70) has a third thickness.
	Jagannathan as modified by Liaw does not specifically disclose wherein the third thickness is greater than the first thickness and the second thickness is greater than the first thickness.
	Wu (Fig. 2 and associated text) discloses wherein the first dielectric layer (item 226) has a first thickness (item 232), the second dielectric layer (item 228) has a second thickness (item 234), and the third dielectric layer (item 230) has a third thickness (item 236), wherein the third thickness (item 236) is greater than the first thickness (item 232) and the second thickness (item 234) is greater than the first thickness (item 232).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan as modified by Liaw with the teachings of Wu for the purpose of compressive strain and reducing leakage current (paragraph 21) and parasitic capacitance/resistance.
	

s 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (Jagannathan) (US 2013/0221441 A1) in view of Wu et al. (US 2018/0151740 A1 now US 10,020,401 B2) in view of Lee et al. (Lee) (US 2016/0197175 A1).
	In regards to claim 8, Jagannathan (Fig. 10 and associated text) discloses a semiconductor device, comprising: a fin (fins in items 12A, 12B, 12C) disposed over a substrate (item 10); a first gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C) and a second gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C) disposed over channel regions of the fin (fins in items 12A, 12B, 12C) and traversing source/drain regions (items 16A, 16B, 16C) of the fin (fins in items 12A, 12B, 12C), wherein the first gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C) includes a first gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B) and first gate spacers (items 52A, 52B or 52C) disposed along sidewalls of the first gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B) and the second gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C) includes a second gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B) and second gate spacers (items 52A, 52B, 52C) disposed along sidewalls of the second gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B); a S/D contact (items 46A, 46B, 46C) disposed over at least one of the source/drain regions (items 16A, 16B, 16C) of the fin; a multi-layer interlayer dielectric (ILD) layer (item 60 plus 70) disposed between the first gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C) and the second gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C), wherein the multi-layer ILD layer (item 60 plus 70) includes: a lower layer (item 60), an upper layer (item 70) disposed over the lower layer (item 60), and a first gate via (items 68A, 68B or 68C) disposed over the first gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B) of the first gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C) and a second gate via (items 68A, 68B, 68C) over the second gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B) of the second gate structure (items 230A plus 52A, 230B plus 52B or 230C plus 52C); wherein the first gate spacers (items 52A, 52B, 52C) are disposed between the first gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B) and the lower layer (item 60) of the multi-layer ILD layer (items 60 plus 70), wherein the second gate spacers items 52A, 52B, 52C) are disposed between second gate electrode (items 34A plus 36A plus 38A plus 40A or 36C plus 38C plus 40C or 38B plus 40B) and the lower layer (item 60) of the multi-layer ILD lay (items 60 plus 70), wherein the first gate spacers (items 52A, 52B, 52C) are disposed between the first gate via (items 68A, 68B, 68C) and the upper layer (item 70) of the multi-layer ILD layer and the second gate spacers (items 52A, 52B, 52C) are disposed between the second gate via (items 68A, 68B, 68C) and the upper layer (item 70) of the multi-layer ILD layer; wherein the first gate via (items 68A, 68B, 68C)  and the second gate via (items 68A, 68B, 68C) directly contact the upper layer of the multi-layer ILD layer (items 60 plus 70), but does not specifically disclose a tri-layer ILD layer, wherein the tri-layer ILD layer includes a lower layer, a middle layer disposed over the lower layer, and an upper layer over the middle layer, wherein the upper layer includes a material different than a material of the lower layer and a material of the middle layer.  
	Wu (Fig. 2 and associated text) discloses a tri-layer ILD layer (items 230 plus 228 plus 226), wherein the tri-layer ILD layer (items 230 plus 228 plus 226) includes a lower layer (item 230), a middle layer (item 228) disposed over the lower layer (item 230), and an upper layer (item 226) over the middle layer (item 228), wherein the upper layer (item 226) is different than a material of the lower layer (item 228) and a material of the middle layer (item 230).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan with the teachings of Wu for the purpose of compressive strain and reducing leakage current (paragraph 21) and parasitic capacitance/resistance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).   
	Janganathan as modified by Wu does not specifically disclose wherein the first gate spacers are disposed between the first gate electrode and the lower layer of the tri-layer ILD layer and the first gate spacers are disposed between the first gate electrode and the middle layer of the tri-layer ILD layer; wherein the second gate spacers are disposed between the second gate electrode and the lower layer of the tri-layer ILD layer and the second gate spacers are disposed between the second gate electrode and the middle layer of the tri-layer ILD layer.
	Lee (Figs. 4, 8 and associated text and items) discloses wherein the first gate spacers (item 228) are disposed between the first gate electrode (item 224) and the lower layer (items 420 or 422) of the tri-layer ILD layer (items 420 plus 422 plus 424 or 422 plus 424 plus 426) and the first gate spacers (item 228) are disposed between the first gate electrode (item 224) and the middle layer (items 422 or 424) of the tri-layer ILD layer (items 420 plus 422 plus 424 or 422 plus 424 plus 426); wherein the second gate spacers (item 228) are disposed between the second gate electrode (item 224) and the lower layer (items 420 or 422) of the tri-layer ILD layer (items 420 plus 422 plus 424 or 422 plus 424 plus 426) and the second gate spacers (item 228) are disposed between the second gate electrode (item 224) and the middle layer (items 422 or 424) of the tri-layer ILD layer (items 420 plus 422 plus 424 or 422 plus 424 plus 426).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan as modified by Wu with the teachings of Lee for the purpose of protection, etch selectivity, k values and design choice.
	In regards to claim 9, Lee (Figs. 4, 8 and associated text and items) discloses wherein: a top surface of the middle layer (item 422) of the tri-layer ILD layer (items 420 plus 422 plus 424) is below a top surface of the first gate spacers (item 228) and top surfaces of the second gate spacers (item 228) and a top surface of the of the upper layer (item 424) of the tri-layer ILD layer (items 420 plus 422 plus 424) is above a top surface of the first gate spacers (item 228) and the top surfaces of the second gate spacers (item 228).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan as modified by Wu with the teachings of Lee for the purpose of protection, etch selectivity, k values and design choice
	In regards to claim 10, Jagannathan (Fig. 10 and associated text) as modified by Wu (Fig. 2 and associated text) and Lee (Figs. 4, 8 and associated text and items) discloses further comprising a S/D via (items 68A, 68B, 68C) disposed over the S/D contact (items 46A, 46B, 46C), wherein the S/D via (items 68A, 68B, 68C) directly contacts the upper layer of tri-layer ILD layer.
	In regards to claim 11, Jagannathan does not specifically disclose wherein a material of the middle layer of the tri-layer ILD layer has a different etching selectivity than a material of the lower layer of the tri-layer ILD layer. 
	Wu (Fig. 2 and associated text) discloses wherein a material of the middle layer (items 228 paragraph 17) of the tri-layer ILD layer is different than a material of the lower layer (items 226, paragraph 17) of the tri-layer ILD layer, thus different etch rates.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan with the teachings of Wu for the purpose of compressive strain and reducing leakage current (paragraph 21), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  

Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (Jagannathan) (US 2013/0221441 A1) in view of in view of Liaw (US 2016/0284712 A1 now US 9,646,973 B2) as applied to claims 1-4, 21 and 24 above, and further in view of Tsai et al. (Tsai) (US 10,074,558 B1).
	In regards to claims 7 and 25, Jagannathan as modified by Liaw does not specifically disclose wherein at least one void is disposed in the tri-layer ILD layer.
	Tsai (Fig. 7C and associated text) discloses wherein at least one void is disposed in the tri-layer ILD layer (item 235).
(col. 1, lines20-25).
Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jagannathan et al. (Jagannathan) (US 2013/0221441 A1) in view of in view of Liaw (US 2016/0284712 A1 now US 9,646,973 B2) as applied to claims 1-4, 21 and 24 above, and further in view of Jeannot et al. (Jeannot) (US 7,923,820 B2).
	In regards to claims 7 and 25, Jagannathan as modified by Wu does not specifically disclose wherein at least one void is disposed in the tri-layer ILD layer.
	Jeannot (Figs. 3, 4 and associated text) discloses wherein at least one void (item 8) is disposed in the tri-layer ILD layer (items CD1 plus ISP1, plus CD2).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Jagannathan as modified by Liaw with the teachings of Jeannot for the purpose a low dielectric constant.
Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2016/0284712 A1 now US 9,646,973 B2) in view of Tsai et al. (Tsai) (US 10,074,558 B1).
	In regards to claims 7 and 25, Liaw does not specifically disclose wherein at least one void is disposed in the tri-layer ILD layer.
(Fig. 7C and associated text) discloses wherein at least one void is disposed in the tri-layer ILD layer (item 235).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Liaw with the teachings of Tsai for the purpose of reducing leakage and parasitic capacitance (col. 1, lines20-25).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 12, 2022